Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the claims recite transmitting a capability indication from the UE to the BS indicating a capability to utilize grant-free transmissions, receiving configuration information comprising pilot information and transmitting utilizing the pilot uplink communication without using request/grant signaling to obtain an allocation of transmission resources, which is not taught by the prior art.  Although, Kim (US 2011/0170515 A1) teaches grant-free transmission according to signaled resource allocation, Kim does not disclose the signaling of grant-free capability from the UE to the BS.  Kim teaches signaling an identifier to the BS, but does not disclose the recite capability indication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 8855073 B2) – contention-based uplink transmission in a wireless communication network, but does not teach the claimed capability indication and pilot resource assignment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462